EXHIBIT 10.6

MERCURY COMPUTER SYSTEMS, INC.

ANNUAL EXECUTIVE BONUS PLAN—CORPORATE FINANCIAL PERFORMANCE

SECTION 1

BACKGROUND, PURPOSE, AND DURATION

1.1 Effective Date. The Plan is effective as of July 28, 2009, subject to
ratification by an affirmative vote of a majority of the Shares cast on the
matter at the 2009 Annual Meeting of Shareholders of the Company.

1.2 Purpose of the Plan. The Plan is intended to increase shareholder value and
the success of the Company by motivating Participants to (a) perform to the best
of their abilities, and (b) achieve the Company’s financial objectives. The
Plan’s goals are to be achieved by providing Participants with the opportunity
to earn incentive awards for the annual achievement and over-achievement of
goals relating to the financial performance of the Company. The Plan is intended
to permit the payment of bonuses that qualify as performance-based compensation
under Section 162(m) of the Code.

SECTION 2

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

“Actual Bonus” means, as to any Performance Period, the actual annual bonus (if
any) payable to a Participant for the Performance Period pursuant to
Section 4.3(a). Each Actual Bonus is determined by the Payout Formula for the
Performance Period, subject to the Committee’s authority under Section 3.5 to
eliminate or reduce the bonus otherwise determined by the Payout Formula.

“Affiliate” means any corporation or other entity controlled by the Company.

“Banked Portion” means a percentage of each Over-Achievement Award to be
determined by the Committee prior to the Determination Date. The Banked Portion
shall be paid on a delayed, multi-year basis following the Performance Period
during which such portion was earned as provided in Section 4.3(b).

“Board” means the Board of Directors of the Company.

“Cash Position” means the Company’s level of cash and cash equivalents as of a
specified date, determined in accordance with generally accepted accounting
principles.

“Cause” means (a) the willful and continued failure by the Participant (other
than any such failure resulting from (i) the Participant’s incapacity due to
physical or mental illness, (ii) any such actual or anticipated failure after
the issuance of a notice of termination by the Participant for Good Reason, or
(iii) the Company’s active or passive obstruction of the performance of the
Participant’s duties and responsibilities) to perform substantially the duties
and responsibilities of the Participant’s position with the Company after a
written demand for substantial performance is delivered to the Participant by
the Board, which demand specifically identifies the manner in which the Board
believes that the Participant has not substantially performed such duties or
responsibilities, (b) the conviction of the Participant by a court of competent
jurisdiction for felony criminal conduct or a plea of nolo contendere to a
felony, or (c) the willful engaging by the Participant in fraud, dishonesty, or
other misconduct which is demonstrably and materially injurious to the Company
or its reputation, monetarily or otherwise. No act, or failure to act, on the
Participant’s part shall be deemed “willful” unless committed or omitted by the
Participant in bad faith and without a reasonable belief that the Participant’s
act or failure to act was in, or not opposed to, the best interest of the
Company.

 

1



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.

“Committee” means the Compensation Committee of the Board or any successor
committee to the Compensation Committee.

“Company” means Mercury Computer Systems, Inc., a Massachusetts corporation, or
any successor thereto.

“Controllable Profits” means, as to any Performance Period, a business unit’s
Revenue minus one or more of the following to the extent deemed appropriate by
the Committee prior to the Determination Date: (a) cost of sales; (b) research,
development, and engineering expense; (c) marketing and sales expense;
(d) general and administrative expense; (e) extended receivables expense; and
(f) shipping requirement deviation expense for such business unit, in each case
determined in accordance with generally accepted accounting principles.

“Current Portion” means a percentage of each Over-Achievement Award to be
determined by the Committee prior to the Determination Date. The Current Portion
shall be paid on a current basis following the Performance Period during which
such portion was earned in accordance with Section 4.3(b).

“Days Sales Outstanding” means, as to any Performance Period, the average number
of days that the Company or a business unit takes to collect revenue after a
sale has been made, determined in accordance with generally accepted accounting
principles, provided, however, that prior to the Determination Date, the
Committee shall determine whether any items shall be excluded or included from
such calculation with respect to one or more Participants.

“Determination Date” means the 90th day of a Performance Period.

“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code, provided that the Committee, in its sole discretion, may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Company from time to time.

“Earnings Per Share” means, as to any Performance Period, the Company’s Net
Income, divided by a weighted average number of the combination of (a) common
shares outstanding, and (b) dilutive common equivalent shares deemed
outstanding, determined in accordance with generally accepted accounting
principles, provided, however, that prior to the Determination Date, the
Committee shall determine whether any items shall be excluded or included from
such calculation with respect to one or more Participants.

“EBITDA” means, as to any Performance Period, the Company’s or a business unit’s
earnings before interest, taxes, depreciation, and amortization determined in
accordance with generally accepted accounting principles, provided, however,
that prior to the Determination Date, the Committee shall determine whether any
items shall be excluded or included from such calculation with respect to one or
more Participants.

“Employee” means any employee of the Company or an Affiliate, whether such
employee is so employed at the time that the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.

“Fiscal Year” means the fiscal year of the Company.

“Free Cash Flow” means, as to any Performance Period, the Company’s or a
business unit’s operating cash flows less capital expenditures determined in
accordance with generally accepted accounting principles, provided, however,
that prior to the Determination Date, the Committee shall determine whether any
items shall be excluded or included from such calculation with respect to one or
more Participants.

 

2



--------------------------------------------------------------------------------

“Good Reason” for termination by the Participant of the Participant’s employment
means the Participant has complied with the Good Reason Process following the
occurrence (without the Participant’s express written consent) of any one of the
following events:

a. a material adverse change in the Participant’s status or position with the
Company, including without limitation any adverse change in the Participant’s
status or position as a result of a material diminution of the Participant’s
duties or responsibilities, or the assignment to the Participant of any duties
or responsibilities which are inconsistent with such status or position, or any
removal of the Participant from, or any failure to reappoint or reelect the
Participant to, such position;

b. a material reduction in the Participant’s base salary; or

c. the Company requiring the Participant to be based at an office that is
greater than fifty (50) miles from where the Participant’s office is currently
located, except for required travel on the Company’s business to an extent
substantially consistent with the business travel obligations that the
Participant undertook on behalf of the Company prior to such change in office
location.

If the Participant has a change-in-control agreement with the Company, Good
Reason shall have the meaning assigned to such term in the change-in-control
agreement.

“Good Reason Process” shall mean that (a) the Participant reasonably determines
in good faith that a “Good Reason” event has occurred; (b) the Participant
notifies the Company in writing of the first occurrence of the Good Reason event
within sixty (60) days of the first occurrence of such event; (c) the
Participant cooperates in good faith with the Company’s efforts, for a period
not less than thirty (30) days following such notice (the “Cure Period”), to
remedy the event; (d) notwithstanding such efforts, the Good Reason event
continues to exist; and (e) the Participant terminates his or her employment
within sixty (60) days after the end of the Cure Period. If the Company cures
the Good Reason event during the Cure Period, Good Reason shall be deemed not to
have occurred.

“Inventory Reduction” means, as to any Performance Period, the reduction to the
Company’s or a business unit’s inventory during the Performance Period,
determined in accordance with generally accepted accounting principles,
provided, however, that prior to the Determination Date, the Committee shall
determine whether any significant items shall be included or excluded from such
calculation with respect to one or more Participants.

“Net Income” means, as to any Performance Period, the income after taxes of the
Company or a business unit for the Performance Period determined in accordance
with generally accepted accounting principles, provided, however, that prior to
the Determination Date, the Committee shall determine whether any significant
items shall be included or excluded from such calculation with respect to one or
more Participants.

“New Orders” means, as to any Performance Period, the firm orders for a system,
product, part, or service, which are being recorded for the first time as
defined in the Company’s order-recognition policies and procedures.

“Operating Cash Flow” means the Company’s or a business unit’s sum of Net
Income, plus depreciation and amortization, less capital expenditures, plus
changes in working capital comprised of accounts receivable, inventories, other
current assets, trade accounts payable, accrued expenses, product-warranty
costs, advance payments from customers, and long-term accrued expenses,
determined in accordance with generally accepted accounting principles,
provided, however, that prior to the Determination Date, the Committee shall
determine whether any items shall be excluded or included from such calculation
with respect to one or more Participants.

“Operating Income” means the Company’s or a business unit’s income from
operations, determined in accordance with generally accepted accounting
principles, provided, however, that prior to the Determination Date, the
Committee shall determine whether any items shall be excluded or included from
such calculation with respect to one or more Participants.

 

3



--------------------------------------------------------------------------------

“Over-Achievement Award” means for any Participant, an amount equal to the
result of (a) the Participant’s Target Over-Achievement Award multiplied by
(b) the Over-Achievement Award Pool established for a Performance Period.
Notwithstanding the foregoing sentence, each Over-Achievement Award is subject
to a cap of one-hundred percent (100%) of the sum of (x) the Participant’s
Target Bonus under this Plan (i.e., the corporate performance bonus) plus
(y) the Participant’s target bonus for management-by-results performance (i.e.,
the MBR bonus) under the Company’s plan titled “Annual Executive Bonus
Plan—Individual Performance” (the “Individual Performance Plan”). Each
Over-Achievement Award shall consist of a Current Portion and a Banked Portion.

An example of the calculation of a Participant’s Over-Achievement Award is as
follows. Assume that the Participant’s Target Over-Achievement Award is 6.67% of
the Over-Achievement Award Pool and that the Over-Achievement Award Pool is
$1,500,000. Further assume that the Participant’s Target Bonus under this Plan
is $75,000 and the Participant’s target bonus under the Individual Performance
Plan is $25,000 for a total target bonus of $100,000. The Over-Achievement Award
would be calculated as follows: (a) 6.67% multiplied by (b) $1,500,000 equals
$100,500. In this example, the Participant’s Over-Achievement Award is $100,000
since the calculated Over-Achievement Award ($100,500) exceeds the cap
($100,000) by $500.

“Over-Achievement Award Pool” means the incentive pool established pursuant to
Section 3.4.

“Participant” means, as to any Performance Period, an Employee who has been
approved by the Committee for participation in the Plan for that Performance
Period.

“Payout Formula” means, as to any Performance Period, the formula or payout
matrix established by the Committee in order to determine the Actual Bonuses (if
any) to be paid to Participants. The formula or matrix may differ from
Participant to Participant. The formula or matrix may contain adjustments to
account for acquisitions during the Performance Period, provided that such
adjustments shall be set forth in writing in a manner that would enable a
third-party having knowledge of the relevant facts to apply such adjustments to
calculate the payout of any Participant.

“Performance Goals” means the goals (or combined goals) approved by the
Committee to be applicable to a Participant for a Target Bonus for a Performance
Period. As approved by the Committee, the Performance Goals for any Target Bonus
applicable to a Participant may provide for a targeted level or levels of
achievement using one or more of the following measures: (a) Cash Position;
(b) Controllable Profits; (c) Days Sales Outstanding; (d) Earnings Per Share;
(e) EBITDA; (f) Free Cash Flow; (g) Inventory Reduction; (h) Net Income; (i) New
Orders; (j) Operating Cash Flow; (k) Operating Income; (l) Return on Assets;
(m) Return on Equity; (n) Return on Sales; (o) Revenue; and (p) Total
Shareholder Return. Performance Goals may differ from Participant to
Participant, from Performance Period to Performance Period, and from bonus to
bonus. Any criteria used may be measured, as applicable, (a) in absolute terms,
(b) in relative terms (including without limitation by the passage of time
and/or against another company or companies), (c) on a per-share basis,
(d) against the performance of the Company as a whole or a segment of the
Company, (e) on a pre-tax or after-tax basis, and/or (f) on a GAAP or non-GAAP
basis. Prior to the Determination Date, the Committee shall determine whether
any elements shall be included in or excluded from the calculation of any
Performance Goal with respect to any Participant.

“Performance Period” means any Fiscal Year.

“Plan” means the Mercury Computer Systems, Inc. Annual Executive Bonus
Plan—Corporate Financial Performance, as set forth in this instrument and as
hereafter amended from time to time.

“Planned Retirement” shall be deemed the reason for the Termination of
Employment by the Participant of the Participant’s employment if such employment
is terminated pursuant to mutual agreement between the Participant and the
Company in connection with the Participant’s retirement on or after attaining
the minimum age, completing the minimum number of years of service, and
satisfying all other conditions specified for retirement status under the
Company’s retirement policy statement effective October 25, 2002 (or any
successor policy thereto).

 

4



--------------------------------------------------------------------------------

“Return on Assets” means the percentage equal to the Company’s or a business
unit’s Operating Income before incentive compensation, divided by average net
Company or business unit, as applicable, assets, determined in accordance with
generally accepted accounting principles, provided, however, that prior to the
Determination Date, the Committee shall determine whether any items shall be
excluded or included from such calculation with respect to one or more
Participants.

“Return on Equity” means the percentage equal to the Company’s Net Income
divided by average shareholder’s equity, determined in accordance with generally
accepted accounting principles, provided, however, that prior to the
Determination Date, the Committee shall determine whether any items shall be
excluded or included from such calculation with respect to one or more
Participants.

“Return on Sales” means the percentage equal to the Company’s or a business
unit’s Operating Income before incentive compensation, divided by the Company’s
or the business unit’s, as applicable, Revenue, determined in accordance with
generally accepted accounting principles, provided, however, that prior to the
Determination Date, the Committee shall determine whether any items shall be
excluded or included from such calculation with respect to one or more
Participants.

“Revenue” means, as to any Performance Period, the Company’s or a business
unit’s revenues for the Performance Period, determined in accordance with
generally accepted accounting principles, provided, however, that prior to the
Determination Date, the Committee shall determine whether any items shall be
excluded or included from such calculation with respect to one or more
Participants.

“Shares” means shares of the Company’s common stock.

“Target Bonus” means the target bonus payable under the Plan to a Participant
for the Performance Period, expressed as a percentage of the Participant’s base
salary, as determined by the Committee.

“Target Over-Achievement Award” means the target over-achievement award payable
under the Plan to a Participant for the Performance Period, expressed as a
percentage of the Over-Achievement Award Pool, as determined by the Committee
prior to the Determination Date.

“Termination of Employment” means a cessation of the employee-employer
relationship between an Employee and the Company or an Affiliate for any reason,
including without limitation a termination by resignation, discharge, death,
Disability, Planned Retirement, or the disaffiliation of an Affiliate, but
excluding any such termination where there is a simultaneous reemployment by the
Company or an Affiliate.

“Total Shareholder Return” means the total return (change in Share price plus
reinvestment of any dividends) of a Share.

SECTION 3

SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS AND BONUSES

3.1 Selection of Participants. The Committee shall select Employees who shall be
Participants for any Performance Period. The Committee also may designate as
Participants one or more individuals (by name or position) who are expected to
become Employees during a Performance Period. Participation in the Plan shall be
determined by the Committee on a Performance-Period-by-Performance-Period basis.
Accordingly, an Employee who is a Participant for a given Performance Period is
in no way guaranteed or assured of being selected for participation in any
subsequent Performance Period.

3.2 Determination of Performance Goals for Target Bonus. On or prior to the
Determination Date, the Committee shall approve (a) the Performance Goals with
respect to the Target Bonus for all eligible Participants

 

5



--------------------------------------------------------------------------------

for the Performance Period, (b) a Target Bonus for each Participant, and (c) a
Payout Formula or Formulae for purposes of determining the Actual Bonus (if any)
payable to each Participant. Each Payout Formula shall (a) be in writing, (b) be
based on a comparison of actual performance to the Performance Goals, or
(c) provide for the payment of all or a portion of a Participant’s Target Bonus,
depending upon the extent to which actual performance meets or falls below the
Performance Goals.

3.3 Over-Achievement Award Pool.

a. No later than the Determination Date, the Committee shall establish in
writing the budgeted Operating Income for the Performance Period and the formula
for determining the size of the Over-Achievement Award Pool for such Performance
Period. The size of the Over-Achievement Award Pool shall be determined by
reference to the amount of the actual Operating Income for the Performance
Period in excess of the budgeted Operating Income for such Performance Period.
The Committee may include Operating Income from acquisitions completed during
the Performance Period in the Operating Income for such Performance Period only
if the following criteria are satisfied: (a) the acquisition is in line with the
Company’s core business strategy as determined by the Board in its sole
discretion; (b) the Company must satisfy its organic Revenue target for the
Performance Period without including Revenue derived from the acquisition; and
(c) the acquisition must be accretive to the Company’s Operating Income for the
Performance Period. If the Operating Income for a Performance Period includes
Operating Income derived from an acquisition, such Operating Income may not
exclude fees and other expenses, including without limitation financing,
accounting, legal, and other fees incurred in connection with the acquisition
during the related Performance Period, that would be included in such Operating
Income under generally accepted accounting principles.

b. The Committee shall grant in writing to each Participant a Target
Over-Achievement Award representing a percentage of the Over-Achievement Award
Pool to be established for such Performance Period. In no event shall Target
Over-Achievement Awards for any Performance Period represent more than
one-hundred percent (100%) of the Over-Achievement Award Pool for such
Performance Period.

3.4 Determination of Over-Achievement Award Pool and Over-Achievement
Awards. After the end of each Performance Period, the Committee shall certify in
writing the extent to which the Operating Income for such Performance Period
exceeds the budgeted Operating Income for such Performance Period, shall
establish the Over-Achievement Award Pool, if any, based on the formula
established pursuant to Section 3.3(a) and determine each Participant’s
Over-Achievement Award. Notwithstanding any contrary provision of the Plan, the
Committee, in its sole discretion, may (a) eliminate or reduce the
Over-Achievement Award payable to any Participant and (b) eliminate or reduce
the size of the Over-Achievement Award Pool.

3.5 Determination of Actual Bonuses. After the end of each Performance Period,
the Committee shall certify in writing the extent to which the Performance Goals
applicable to each participant for the Performance Period were achieved. The
Actual Bonus for each Participant shall be determined by applying the Payout
Formula to the level of actual performance that has been certified by the
Committee. Notwithstanding any contrary provision of the Plan, the Committee, in
its sole discretion, may eliminate or reduce the Actual Bonus payable to any
Participant below that which otherwise would be payable under the Payout
Formula, including discretion that is exercised through the establishment of
additional objective goals.

3.6 Maximum Payment. In no event shall payment to any individual Participant
under the Plan with respect to any Performance Period exceed $2,000,000.

SECTION 4

PAYMENT OF AWARDS AND BONUSES

4.1 Right to Receive Payment. Each Over-Achievement Award and Actual Bonus that
may become payable under the Plan shall be paid solely from the general assets
of the Company or the Affiliate that employs the

 

6



--------------------------------------------------------------------------------

Participant (as the case may be), as determined by the Committee. Nothing in the
Plan shall be construed to create a trust or to establish or evidence any
Participant’s claim of any right to payment of an Over-Achievement Award or
Actual Bonus other than as an unsecured general creditor with respect to any
payment to which he or she may be entitled.

4.2 Form of Payment. Each payment under the Plan shall be in cash.

4.3 Timing of Payments.

a. Payment of each Actual Bonus shall be made as soon as administratively
practical but in no event later than seventy-five (75) days following the end of
the applicable Performance Period.

b. Payment of each Over-Achievement Award shall be as follows: (i) the Current
Portion shall be paid in no event later than seventy-five (75) days following
the end of the applicable Performance Period; and (ii) the Banked Portion shall
be paid in three equal payments, a single payment to be made within seventy-five
(75) days of the end of the Company’s Fiscal Year during each of the second,
third, and fourth Fiscal Years following the end of the Performance Period
during which such portion was earned.

4.4 Employment at Time of Payment. Unless otherwise set forth herein or
determined by the Committee, a Participant must be employed on the date an
Over-Achievement Award or Actual Bonus is to be paid.

4.5 Proration. The Committee has the discretion to pro rate awards if a
Participant’s employment with the Company is terminated prior to the end of the
Performance Period or if a Participant is employed by the Company for less than
the entire Performance Period.

4.6 Termination due to Death, Disability, Planned Retirement, Termination
without Cause, and Resignation for Good Reason. In the event of a Participant’s
(a) death, (b) Disability, (c) Planned Retirement, (d) termination without
Cause, or (e) resignation for Good Reason, the Participant shall be entitled to
a prorated portion of his or her Over-Achievement Award (Current Portion and
Banked Portion) and Actual Bonus for the current Performance Period, subject to
satisfaction of the applicable Performance Goals and establishment of the
Over-Achievement Award Pool, if any, based on the number of days worked during
the current Performance Period prior to the Termination of Employment. In
addition, each such Participant shall be entitled to receive any
Over-Achievement Awards and Actual Bonus earned for a prior Performance Period,
to the extent not paid, including the Banked Portions of any Over-Achievement
Awards. Such payments shall be made as soon as administratively practicable and
in no event later than seventy-five (75) days following the end of the
Performance Period in which the Termination of Employment occurred.

4.7 Section 409A. Notwithstanding anything in this Plan to the contrary, to the
extent that any payment or benefit described in this Plan constitutes
“non-qualified deferred compensation” under Section 409A of the Code, and to the
extent that such payment or benefit is payable upon the Participant’s
Termination of Employment, then such payments or benefits shall be payable only
upon the Participant’s “Separation from Service.” The term “Separation from
Service” shall mean the Participant’s “separation from service” from the
Company, an affiliate of the Company or a successor entity within the meaning
set forth in Section 409A of the Code, determined in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h). If the
Participant is considered a “specified employee,” within the meaning of
Section 409A of the Code and amounts payable under this Plan are considered
deferred compensation subject to Section 409A of the Code, no payments will be
paid during the six-month period following the Participant’s Separation from
Service.

SECTION 5

ADMINISTRATION

5.1 Committee is the Administrator. The Plan shall be administered by the
Committee. The Committee shall consist of not less than two (2) members of the
Board. Each member of the Committee shall qualify as an

 

7



--------------------------------------------------------------------------------

“outside director” under Section 162(m) of the Code. If it is later determined
that one or more members of the Committee do not so qualify, actions taken by
the Committee prior to such determination shall be valid despite such failure to
qualify.

5.2 Committee Authority. It shall be the duty of the Committee to administer the
Plan in accordance with the Plan’s provisions; provided, however, that any
determinations regarding the participation of the Company’s Chief Executive
Officer in the Plan, and any awards or payments to such Chief Executive Officer
under the Plan, shall be ratified by a majority of the independent directors on
the Board who also qualify as “outside directors” under Section 162(m) of the
Code. The Committee shall have all powers and discretion necessary or
appropriate to administer the Plan and to control its operation, including
without limitation the power to (a) select Employees who shall be granted awards
and bonuses, (b) review and approve the terms and conditions of awards and
bonuses, (c) interpret the Plan and the awards and bonuses, (d) adopt such
procedures and subplans as are necessary or appropriate to permit participation
in the Plan by Employees who are foreign nationals or employed outside of the
United States, (e) adopt rules for the administration, interpretation, and
application of the Plan as are consistent therewith, and (f) interpret, amend,
or revoke any such rules.

5.3 Decisions Binding. All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, and shall be given
the maximum deference permitted by law.

5.4 Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company, provided, however, that the Committee may not delegate its
authority and/or powers with respect to awards that are intended to qualify as
performance-based compensation under Section 162(m) of the Code.

SECTION 6

GENERAL PROVISIONS

6.1 Tax Withholding. The Company or an Affiliate, as determined by the
Committee, shall withhold all applicable taxes from any Over-Achievement Award
and Actual Bonus, including any federal, state, and local taxes (including
without limitation the Participant’s FICA obligations).

6.2 No Effect on Employment. Nothing in the Plan shall interfere with or limit
in any way the right of the Company or an Affiliate, as applicable, to terminate
any Participant’s employment or service at any time, with or without Cause. For
purposes of the Plan, transfer of employment of a Participant between the
Company and any one of its Affiliates (or between Affiliates) shall not be
deemed a Termination of Employment. Employment with the Company and its
Affiliates is on an at-will basis only. The Company expressly reserves the
right, which may be exercised at any time and without regard to when during or
after a Performance Period such exercise occurs, to terminate any individual’s
employment with or without Cause, and to treat him or her without regard to the
effect which such treatment might have upon him or her as a Participant.

6.3 Participation. No Employee shall have the right to be selected to receive an
award or bonus under this Plan, or, having been so selected, to be selected to
receive a future award or bonus.

6.4 Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any award or bonus, and (b) from any and all
amounts paid by him or her in settlement thereof, with the Company’s approval,
or paid by him or her in satisfaction of any

 

8



--------------------------------------------------------------------------------

judgment in any such claim, action, suit, or proceeding against him or her,
provided he or she shall give the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Articles of Incorporation or By-Laws, by contract,
as a matter of law, or otherwise, or under any power that the Company may have
to indemnify them or hold them harmless.

6.5 Successors. All obligations of the Company and any Affiliate under the Plan,
with respect to awards granted hereunder, shall be binding on any successor to
the Company and/or such Affiliate, whether the existence of such successor is
the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business or assets of the Company
or such Affiliate.

6.6 Beneficiary Designations. If permitted by the Committee, a Participant under
the Plan may name a beneficiary or beneficiaries to whom any vested but unpaid
award or bonus shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.

6.7 Nontransferability of Awards and Bonuses. No award or bonus granted under
the Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will, by the laws of descent and distribution, or to
the limited extent provided in Section 6.6. All rights with respect to an award
granted to a Participant shall be available during his or her lifetime only to
the Participant.

SECTION 7

AMENDMENT, TERMINATION, AND DURATION

7.1 Amendment, Suspension, or Termination. The Board or the Committee, each in
its sole discretion, may amend or terminate the Plan, or any part thereof, at
any time and for any reason. The amendment, suspension, or termination of the
Plan shall not, without the consent of the Participant, alter or impair any
rights or obligations under any Target Over-Achievement Award or Target Bonus
theretofore granted to such Participant or Over-Achievement Award (Current
Portion and Banked Portion) or Actual Bonus earned by such Participant. During
any period of suspension or after termination of the Plan, no award or bonus may
be granted.

7.2 Duration of the Plan. The Plan shall commence on the date specified herein,
and subject to Section 7.1 (regarding the Board or the Committee’s right to
amend or terminate the Plan), shall remain in effect thereafter.

SECTION 8

LEGAL CONSTRUCTION

8.1 Section 162(m) Conditions; Bifurcation of Plan. It is the intent of the
Company that the Plan and the awards and bonuses under the Plan to Participants
who are or may become persons whose compensation is subject to Section 162(m) of
the Code, satisfy any applicable requirements of Section 162(m) of the Code. Any
provision, application, or interpretation of the Plan inconsistent with this
intent shall be disregarded. The provisions of the Plan may be bifurcated by the
Board or the Committee at any time so that certain provisions of the Plan, or
any award, required in order to satisfy the requirements of Section 162(m) of
the Code are only applicable to Participants whose compensation is subject to
Section 162(m) of the Code.

8.2 Language Conventions. Unless the Plan expressly specifies otherwise or the
context of any language of the Plan clearly requires otherwise, language
referring to the plural shall include the singular, language referring

 

9



--------------------------------------------------------------------------------

to the singular shall include the plural, language referring to one gender shall
be deemed to include both genders, language referring to a natural person shall
be deemed to include corporations and other entities, use of the word “include”,
“includes”, or “including” shall not be deemed to be limiting and shall be
deemed to be followed by the language “without limitation”, use of the word “or”
shall be deemed to have the inclusive meaning conveyed by the phrase “and/or”,
use of the words “hereof”, “herewith”, “herein”, “hereinafter”, “hereby”,
“hereunder”, and similar terms shall be deemed to refer to the Plan as a whole
and not to any particular provision of the Plan, references to articles and
sections shall be deemed to refer to articles and sections of the Plan, and
references to schedules, exhibits, or other attachments shall be deemed to refer
to schedules, exhibits, or other attachments to the Plan.

8.3 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

8.4 Requirements of Law. The granting of awards under the Plan shall be subject
to all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

8.5 Governing Law. The Plan and all awards shall be construed in accordance with
and governed by the laws of The Commonwealth of Massachusetts, but without
regard to the portion of such laws relating to conflicts of law.

8.6 Captions. Headings and captions are used in the Plan for convenience of
reference only, do not form a part of this Plan, and shall not affect in any way
the meaning or interpretation of the Plan.

 

10